Citation Nr: 0603906	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-03 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
cataracts.

3.  Whether a substantive appeal, VA Form 9, was timely 
submitted concerning a decision denying a petition to reopen 
a claim for service connection for residuals of a left 
inguinal hernia.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 1997 and December 2001 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In the June 1997 rating decision, the RO denied the 
veteran's petitions to reopen his claims for service 
connection for residuals of a low back injury and bilateral 
cataracts.  In the December 2001 rating decision, the RO 
denied his petition to reopen the claim for service 
connection for residuals of a left inguinal hernia.  In June 
2005, the Board remanded the case to the RO via the Appeals 
Management Center (AMC) for additional development and 
consideration of the evidence.  In October 2005, the veteran 
withdrew his request for a hearing before a Decision Review 
Officer at the RO (see VA Form 21-4138).  Later that month, 
the RO issued a supplemental statement of the case (SSOC) 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  By a December 2001 rating decision, the RO denied a 
petition to reopen a claim for service connection for 
residuals of a left inguinal hernia.  On December 27, 2001, 
the RO notified the veteran and his representative of that 
decision.

2.  Following a receipt of a notice of disagreement (NOD), 
the RO issued a statement of the case (SOC) to the veteran 
and his representative on April 17, 2003.

3.  The veteran did not file a substantive appeal within 60 
days from the date of the SOC or within one year of the 
notification of the decision denying the petition to reopen 
his claim for service connection for residuals of a left 
inguinal hernia.  

4.  In July 1994, the RO denied the veteran's petitions to 
reopen his claims for service connection for residuals of a 
low back injury and bilateral cataracts, and he did not 
timely appeal.

5.  The additional evidence received since that July 1994 
decision is not so significant that it must be considered in 
order to fairly decide the merits of these claims.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of the 
decision denying his petition to reopen a claim for service 
connection for residuals of a left inguinal hernia; thus, the 
Board has no jurisdiction to consider that issue and it is 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2005).

2.  The RO's July 1994 decision denying the veteran's 
petitions to reopen his claims for service connection for 
residuals of a low back injury and bilateral cataracts is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

3.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of the Substantive Appeal of the Decision Denying 
the Petition to Reopen a Claim for Service Connection for 
Residuals of a Left Inguinal Hernia

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

While the VCAA is not applicable to this claim, the veteran 
is still entitled to certain general due process 
considerations.  See 38 C.F.R. § 3.103; see also, VAOPGCPREC 
9-1999 (Aug. 18, 1999) (The Board can adjudicate whether a 
substantive appeal is timely in the first instance, but must 
make sure that the claimant has an opportunity to submit 
evidence and argument concerning this issue).  For example, 
in this case, he was informed of the necessity of filing a 
timely substantive appeal (see letter accompanying the April 
2003 SOC, and attached VA Form 9 with instructions).  
Furthermore, the Board remanded the case in June 2005 and 
directed the RO to issue an SOC addressing the timeliness of 
his substantive appeal, and to notify him that he had an 
opportunity to submit additional evidence and argument 
concerning this issue.  This was done, but he failed to 
respond.  Thus, the Board concludes that he was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, and afforded the opportunity to 
submit evidence and argument concerning the timeliness of his 
substantive appeal.  



Governing Statutes and Regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101.

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after an SOC 
has been furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.  In order to perfect an appeal 
to the Board, a claimant must file a substantive appeal, 
which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 
38 C.F.R. § 20.202.

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (i.e. the RO) in reaching 
the determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a).  The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC for purposes 
of determining whether an appeal has been timely filed.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).

Legal Analysis

In this case, the RO issued a rating decision denying the 
petition to reopen the veteran's claim for service connection 
for residuals of a left inguinal hernia on December 27, 2001.  
In September 2002, he filed an NOD; and, on April 17, 2003, 
an SOC was issued.  A substantive appeal was received on June 
30, 2003, more than 60 days after the issuance of the SOC (in 
fact, on the 74th day).  Since the one-year period had 
already expired, he was required to submit a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within 60 days of the SOC.  

Because the veteran's substantive appeal was not timely, the 
Board lacks jurisdiction to adjudicate the petition to reopen 
his claim for service connection for residuals of a left 
inguinal hernia.  Consequently, his appeal as to this issue 
must be dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
(discussing the necessity of filing a substantive appeal 
which comports with governing regulations).


Reopening the Claims for Service Connection for Residuals of 
a Low Back Injury and Bilateral Cataracts

VCAA

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II ).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, a July 2005 letter provided the veteran with notice of 
the evidence necessary to support his claims that was not on 
record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The July 2005 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claims.  Thus, the content 
of this letter provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

Although the veteran was provided with content-complying VCAA 
notice in July 2005, this was after the RO's initial 
adjudication of the claims in June 1997.  In this case, the 
VCAA was enacted after the RO's initial adjudication.  So 
obviously the RO could not comply with the requirement that 
the VCAA notice precede the initial RO adjudication.  This 
was impossible because the VCAA did not even exist when the 
RO initially adjudicated the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the July 2005 VCAA notice letter provided the veteran 
with ample opportunity to respond before the October 2005 
SSOC, wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  And, 
in fact, he had already responded to a similar VCAA letter 
concerning his petition to reopen his claim for service 
connection for residuals of a left inguinal hernia.  In a 
statement received in February 2004 (see VA Form 21-4138), he 
said he had no additional evidence to submit, and that all 
his evidence had already been submitted.  He did not respond 
to the July 2005 VCAA letter specific to these claims, and 
has not otherwise indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... [the claims] by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In this case, the veteran's service medical records (SMRs) 
were already on file along with a portion of his VA medical 
records through September 1993.  In developing his claims, 
the RO obtained all of his VA medical records through August 
2000, and a VA eye examination was scheduled in February 
2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
mentioned, although a hearing was scheduled, he withdrew his 
request for one - thereby declining his opportunity to 
provide oral testimony in support of his claims.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Governing Statutes and Regulations

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, including arthritis (degenerative joint disease), 
are presumed to have been incurred in service if manifested 
to a compensable degree within 1 year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.
 
Here, the veteran had previously filed petitions to reopen 
his claims for service connection for residuals of a low back 
injury and bilateral cataracts, which were denied by the RO 
in July 1994.  He did not appeal that decision.  Thus, it 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  Furthermore, this, 
in turn, means there must be new and material evidence since 
that decision to reopen these claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 
5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board must determine whether new and 
material evidence has been received since the RO's July 1994 
decision before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
Since the veteran filed petitions to reopen the claims in 
February 1997, the former version of 38 C.F.R. § 3.156(a) 
applies to the case at hand.  

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Reopening the Claim for Service Connection 
for Residuals of a Low Back Injury

With regard to the veteran's low back injury, his SMRs 
indicate he complained of low back pain in July 1954, but an 
X-ray of his lumbar spine was normal.  After separation from 
military service, the report of a March 1955 VA examination 
indicates he had tenderness over the coccyx, but full range 
of motion of the lumbar spine.  An X-ray of the coccyx 
revealed accentuation of the angle, but the component parts 
were in good alignment.  In April 1955, a claim for service 
connection for residuals of an injury to the coccyx was 
denied by the RO. 

In November 1956, while the veteran was hospitalized for 
hepatitis, VA treatment records indicate that the lumbar 
spine disc spaces were maintained, and bone density was 
normal.  In January 1960, he complained of pain in his right 
knee and left foot, but he had no other orthopedic 
complaints.  An X-ray revealed slight displacement of the 
sacral coccygeal joint with narrowing of the joint space, but 
no other abnormalities in the other vertebra.  The report of 
a July 1969 VA examination indicates he had full range of 
motion of the lumbar spine with pain at the extremities of 
motion.  He also had tenderness at the L-5 level.  An X-ray 
of the lumbar spine was normal, and he was diagnosed with a 
low back strain.  In September 1969 and February 1979, the RO 
denied his petitions to reopen his claim for service 
connection for a low back condition.

The report of a February 1980 VA examination indicates the 
veteran reported a ten-year history of chronic low back pain.  
He had moderate limitation of motion, and an X-ray revealed 
focal sclerotic changes.  The diagnosis was minimum to 
moderate degenerative changes.  In June 1983, the RO once 
again denied his petition to reopen this claim, and he 
appealed.  In March 1984, he testified before a Veterans Law 
Judge (VLJ) of the Board.  He testified that he injured his 
back when he fell during service, and continued to have 
problems with his back since then (see Tr. Hr'g., pg. 3).  He 
complained of pain, stiffness, and weakness (pg. 4).  In May 
1985, the Board denied his petition to reopen the claim 
because indications of abnormalities of the lumbar spine were 
not present until many years after service.  In July 1994, 
the RO also denied his petition to reopen the claim because 
the evidence submitted was cumulative and did not provide a 
new basis for consideration of the claim.

The additional evidence received since the July 1994 RO 
decision includes VA outpatient treatment (VAOPT) records 
dating back to 1977.  The records indicate he was treated for 
low back pain in October 1977.  In 1978, examinations of his 
low back were unremarkable, he had good range of motion, and 
a September 1978 
X-ray was within normal limits.  In August 1981, he once 
again presented with chronic low back pain, and was diagnosed 
with straight back syndrome.  In September 1985, he was 
diagnosed with degenerative joint disease of the neck, back, 
and knees.  Subsequent treatment records show ongoing 
treatment for low back pain, with osteoarthritic changes at 
the L3-4 level, mild disc narrowing at the L5-S1 level 
(confirmed by a November 1998 X-ray), and degenerative disc 
disease (DDD) at the L3-4, L4-5, and LS-S1 levels (confirmed 
by a March 1997 CT scan).  He also has been diagnosed with 
cervical spondylosis, and in 2000, underwent physical therapy 
for his neck and shoulders.

While this evidence is new in that it was not previously 
considered by the RO in its July 1994 decision, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was denied because 
the evidence did not indicate that his low back disorder was 
incurred in, or aggravated by service (including within one 
year after he separated from service).  Instead, the evidence 
showed that the low back disorder did not present itself 
until many years after service.  Similarly, this additional 
evidence shows that while he was treated for low back pain 
even as early as 1977 - examination reports and X-rays were 
normal until the 1980s.  These records do not tend to show 
that the arthritis and DDD, which were diagnosed in the 1980s 
and 1990s, are related to his military service.  Therefore, 
his petition to reopen the claim for service connection for 
residuals of a low back disorder, must be denied because new 
and material evidence has not been submitted.


Reopening the Claim for Service Connection 
for Bilateral Cataracts

With regard to the veteran's bilateral cataracts, his SMRs 
reveal that defective vision was noted bilaterally at his 
November 1952 pre-induction physical examination.  Right eye 
visual acuity was corrected to 20/30, and left eye to 20/40.  
In July 1953, right eye visual acuity was corrected to 20/30, 
and left eye to 20/70.  Cataracts were noted, but no 
treatment was suggested.  At his January 1955 physical 
examination prior to separation, right eye visual acuity was 
corrected to 20/30, and left eye to 20/70.  Again, cataracts 
were noted.  The report of a March 1955 VA examination also 
noted early cataracts.  While he was hospitalized in November 
1956 for hepatitis, VA records noted that he had a history of 
bilateral cataracts for 3 years with insignificant vision 
problems.  He reported that it was believed his cataracts 
were congenital.  It was noted that his vision was too good 
for extraction of the cataracts.  In November 1959, his claim 
for service connection for bilateral cataracts was denied by 
the RO.

In April 1961, the veteran's claim was reconsidered and a VA 
medical opinion was requested.  In April 1961, a VA 
ophthalmologist opined:

In view of these findings the cataracts probably 
did exist at the time of the pre-induction 
physical and they explained the fact that the 
vision did not correct to better than 20/30 at 
that time.

In an April 1961 rating decision, the RO again denied the 
veteran's claim for service connection for cataracts because 
the evidence did not indicate they were incurred in or 
aggravated by service.  Subsequent records noted the 
existence of bilateral cataracts, and the denial of his 
petition to reopen this claim - by the RO in February 1979, 
the Board in May 1985, and again by the RO in July 1994.

The evidence received since the July 1994 rating decision 
includes VAOPT records and the report of a February 2001 VA 
examination.  VAOPT records indicate the veteran had cataract 
surgeries in December 1994 for the left eye, and in March 
1995 for the right eye.  The report of the February 2001 VA 
examination notes bilateral pseudophakia (i.e. the presence 
of an intraocular lens after cataract extraction).  His 
visual acuity was corrected to 20/25 bilaterally (showing an 
improvement in his visual acuity since his 1952 pre-induction 
physical).

While this evidence is new in that it was not previously 
considered by the RO in its July 1994 decision, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was denied because 
the evidence did not indicate that his bilateral cataracts 
were incurred in or aggravated by service.  While this 
additional evidence indicates he underwent successful 
cataract surgeries, and his visual acuity has been corrected 
to 20/25 bilaterally, these records do not show that the 
bilateral cataracts were incurred in, aggravated by, or in 
any other way related to his military service.  Therefore, 
his petition to reopen the claim for service connection for 
bilateral cataracts must also be denied because new and 
material evidence has not been submitted.

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is otherwise inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

ORDER

The veteran's appeal of the December 2001 rating decision, 
which denied his petition to reopen the claim for service 
connection for residuals of a left inguinal hernia, is 
dismissed.

The petitions to reopen the veteran's claims for service 
connection for residuals of a low back injury and bilateral 
cataracts are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


